BOOKER T. SHAW, Chief Judge.
Claimant Kay Pawliczak appeals from the Labor and Industrial Relations Commission’s decision regarding her claim for unemployment benefits. The Division of Employment Security has filed a motion to dismiss the appeal, contending Claimant’s notice of appeal is untimely. Claimant has not filed a response to the motion.
The statutes governing unemployment matters provide that any party aggrieved by the Commission’s decision must file a notice of appeal to this Court within twenty days of the decision becoming final. Section 288.210, RSMo 2000. Section 288.200.2, RSMo 2000, states that the Commission’s decision becomes final “ten days after the date of notification or mailing thereof to the parties.” Here, the Commission mailed its decision to Claimant on May 18, 2006. The notice of appeal was due on Monday, June 19, 2006. Sections 288.200.2, 288.210, 288.240, RSMo 2000. The Secretary for the Commission has certified that Claimant’s notice of appeal was filed on July 1, 2006, and it is untimely.
The unemployment statutes make no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal. Arslanovic v. Kirkwood School Dist., 185 S.W.3d 810 (Mo.App. E.D.2006). Therefore, when a party’s notice of appeal is untimely, this Court’s only recourse is to dismiss the appeal.
The Division’s motion to dismiss is granted. Claimant’s appeal is dismissed for lack of jurisdiction.
GLENN A NORTON and PATRICIA L. COHEN, JJ„ Concur.